UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NAQUAN LECKIE,
Plaintiff,
-against- ORDER
SEAN ROBINSON and MAURO GONZALEZ, 17 Civ. 8727 (PGG)
Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Magistrate Judge Barbara Moses issued her Report and Recommendation
(“R&R”) on February 6, 2020, which was mailed to Plaintiffs address on file. (Dkt. No. 75)
However, the R&R was returned to this Court because Plaintiff was paroled on February 4, 2020.
On March 5, 2020, pro se Plaintiff Naquan Leckie filed a memorandum updating his address
with this Court. (Dkt. No. 76)

Accordingly, it is hereby ORDERED that Plaintiff will have until March 20, 2020
to file any objections to the R&R.

The Clerk of the Court is directed to send a copy of this order and of the R&R
(Dkt. No. 75) by overnight mail to pro se Plaintiff Naquan Leckie, 501 New York Ave., #6D,
Brooklyn, New York, 11225,

Dated: New York, New York
March 6, 2020 SO ORDERED.

Pind 2 /anekyeht

Paul G. Gardephe
United States District Judge

 
